Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  the prior art fails to disclose or render obvious
Regarding claim 2 a first tab extending outward from the leading end of the visor body or the trailing end of the visor body, the first tab extending in a direction parallel to a portion of the length of the visor body; and a double-sided adhesive tape section secured to at least a portion of a surface of the first tab.Regarding claim 8. A vehicle comprising: a window frame, a window gasket, a window channel, and a window constructed to move between an open position and a closed position within the window channel; and a side window visor comprising: a visor body, the visor body having a leading end, a trailing end opposite the leading end, a length extending between the leading and trailing ends, an upper edge, a lower edge opposite the upper edge, and a width extending between the upper and lower edges, wherein the length is greater than the width, and wherein the visor body is curved along at least a portion of the length and configured to extend along the window gasket of the vehicle; a first tab extending outward from the leading end of the visor body or the trailing end of the visor body; and a double-sided adhesive tape section secured to at least a portion of a surface of the first tab. Regarding claim 15. A side window visor for use on a vehicle, the side window visor comprising: a visor body, the visor body having a leading end, a trailing end opposite the leading end, a length extending between the leading and trailing ends, an upper edge, a lower edge opposite the upper edge, and a width extending between the upper and lower edges, wherein the length is greater than the width; and a first tab extending outward from the leading end of the visor body or the trailing end of the visor body.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013.  The examiner can normally be reached on 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PINEL E ROMAIN/Primary Examiner, Art Unit 3612